Title: To Alexander Hamilton from William C. C. Claiborne, 23 December 1799
From: Claiborne, William C. C.
To: Hamilton, Alexander


          
            Sir,
            Philadelphia December 23rd. 1799.
          
          I do myself the honor to enclose you, a Letter from Mr. John Irwin of Tennessee, soliciting the exchange of Daniel Jones, an old and infirm Soldier, for a young and able Recruit.
          Mr. Irwin is a respectable and worthy Citizen, and from the Interest he seems to feel for Jones’s Welfare, I am sure Sir, that this Soldier is entitled to your favour and notice.
          On this occasion, I must be allowed an appeal to your benevolence, which I am certain, will induce you, to direct the Exchange, provided, the public service should not thereby sustain an Injury—
          I am sir, Very respectfully Yo: Mo: Ob: hble servt.
          
            William C. C. Claiborne
          
        